DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-26 are cancelled.
Claims 19-20 are withdrawn.
Claims 1-18 and 27-30 are examined.
Applicant's election with traverse of claims 1-8, 10-17, and 27-30 in the reply filed on 01/27/2022, is acknowledged.  The traversal is on the ground(s) that “both claims 1 and 10 explicitly require either “cooling the molten material into a segmented hollow fiber” or “forming a segmented hollow fiber.” Thus, both the method of claim 1 and the method of claim 10 require the creation of a segmented hollow fiber”. This is found persuasive in regard to previous restriction of claims 9 and 18 and claims 1 and 10, respectively. As a result, pursuant to the procedures set forth in MPEP 821.04(B), claims 9 and 18 are hereby rejoined with elected claims 1 and 10 and are fully examiners for patentability under 37 CFR 1.104.
Applicant’s arguments in regard to previous restriction does not apply to previous restriction of claims 19-20 from the elected claims 1 and 10, and moreover, the arguments are not found persuasive because of the reasons provided in the previous office action. Moreover, the product, as claimed in claims 19-20, can be made by another and materially different process, other than the claimed processes in claims 1 and 10. For instance, a process which does not necessary include the step of “cooling the molten material into a segmented hollow fiber”. It instead includes the step of first cooling the extruded tubular fiber and then after forming segmented hollow fiber. Therefore, claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “regular lengthwise intervals”, wherein the term “regular” is a relative term which renders the claim indefinite. The term “regular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of the terminology, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fairbanks (US 3,949,031).
	Fairbanks (US ‘031) disclose a method of extruding which includes the steps of extruding a plurality of spaced, continuous generally parallel streams of flowable strand-forming, organic, thermoplastic polymeric material, periodically expanding each of the spaced, extruded streams concomitantly with the continuous extrusion thereof and while the strand-forming material thereof is in a flowable condition to provide at spaced intervals along the length of each such stream bulbous portions which, during the formation thereof, contact and bond with streams which are adjacent thereto, and setting the extruded strand-forming material to solidify the streams into an integral structure. (see column 6, lines 33-45) Further, Torobin (US 4,303,603) discloses the periodic expansion of the respective streams of strand-forming material is effected by intermittently injecting a fluid into such streams concomitantly with the extrusion thereof whereby the bulbous portions are of cellular structure. (see column 6, lines 46-51) The strand-forming material is a foamable material and wherein such foamable material is extruded under a varying pressure whereby the extruded streams are caused to periodically expand to provide bulbous portions of cellular structure along the lengths thereof. (see column 6, lines 52-57)
Fairbanks (US ‘031) teaches the degree to which the individual streams are permitted to expand must be such as to permit the bulbous portions 67 of adjacent streams to contact and bond with each other. Quenching of the contacting streams of foamed material may be achieved, as by streams of cool air. (see column 5, lines 41-46)
Fairbanks (US ‘031) teach an extrusion device 11 having a cavity 13 into which a flowable strand-forming material 15, as for example a molten, thermoplastic polymeric material, is delivered under pressure through a pipe 17 from a suitable source, not shown. A row of openings 19 extend through wall 21 of the extrusion device 11 for discharging the strand-forming material 15 as a plurality of spaced, continuous streams 23. Fluid injection capillary tubes 25 project from a supply header 27 and have conical or tapered free ends which are aligned with and extend into the extrusion openings 19. (see column 3, lines 61-68 and column 4, lines 1-4)

[AltContent: arrow][AltContent: arrow][AltContent: textbox (A pool of molten material (13))][AltContent: textbox (A die (11))][AltContent: textbox (Injection needles (25))][AltContent: textbox (Injection needles (25))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Discrete hollow chambers (31))][AltContent: arrow]
    PNG
    media_image1.png
    222
    264
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A plurality of orifices (19))]
    PNG
    media_image2.png
    214
    225
    media_image2.png
    Greyscale



	Therefore, as to claim 1, Fairbanks (US ‘031) discloses a method for fabricating a segmented hollow fiber, the method comprising: disposing injection needles (25) at orifices of a die (11); loading the die (11) with a pool of molten material (13); driving the molten material (13) through the orifices (19) of the die (11); iteratively injecting a gas into the molten material (13) at the orifices (19) via the injection needles (25) and pausing injecting the gas as the molten material (13) is driven through the orifices (19) of the die (11), resulting in discrete hollow chambers (31) within molten material exiting the die (11); and cooling the molten material into a segmented hollow fiber that includes the discrete hollow chambers.
	As claim 2, Fairbanks (US ‘031) discloses iteratively injecting a gas into the molten material (13) at the orifices (19) via the injection needles (25) and pausing injecting the gas comprises applying the gas at a predefined pressure for a first duration, followed by pausing injecting the gas for a second duration.
	Fairbanks (US ‘031) discloses a fluid, preferably air, is delivered under a pulsating pressure from a suitable source, not shown, through the header 27 and tubes 25 and is injected simultaneously into all of the streams 23. (see column 4, lines 8-12) therefore, as to claim 4, Fairbanks (US ‘031) teaches the predefined pressure is higher than atmospheric pressure.
	As to claim 8, Fairbanks (US ‘031) teaches the discrete hollow chambers (31) are airtight chambers.
	As to claim 9, Fairbanks (US ‘031) discloses a segmented hollow fiber is fabricated by the disclosed method for fabricating a segmented hollow fiber.
Claims 10-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Saguchi et al. (US 2018/0281998)
Saguchi et al. (US ‘998) disclose a method for producing a polymer tube comprising steps of: extruding a polymer material into a tube; solidifying the tube to fix the inner diameter or the wall thickness of the tube; and melting the tube again for heat-sealing, ultrasonic sealing, or the like. Such sealing requires time for preheating, pressure-bonding, and cooling after retention of pressure-bonding. Hence, the speed of taking up the extruded tube has to be limited in order to allow the tube to be continuously extruded and sealed. For this reason, when a polymer tube is taken up at a high speed, the sealing has to be done in a separate step or line. (see paragraph [0004])
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pinch rollers (17, 18) or a rotary element)][AltContent: textbox (A hollow fiber (P))][AltContent: arrow][AltContent: textbox (projections (17a, 18a))][AltContent: arrow]
    PNG
    media_image3.png
    247
    564
    media_image3.png
    Greyscale

	Saguchi et al. (US ‘998) further disclose the apparatus comprises a die 12 for melt extrusion of a polymer material P introduced into an extruder 11, into a tube through a discharge port 16 to obtain a polymer tube; a mandrel 13 for feeding a liquid substance L into the tube during the extrusion; take-up rollers 19 for taking up the extruded polymer tube; and a pair of rotary horns 17, 18 for discontinuously pressure-bonding the taken-up polymer tube between protrusions 17a, 18a for sealing before the polymer tube solidifies. In the mandrel 13, a conduit 14 for supplying the liquid substance L is provided, and the conduit 14 comprises an opening and closing valve 15 for controlling the amount of the liquid substance L to be supplied. A pair of rotary horns 17, 18 and the take-up rollers 19 are driven by corresponding motors 20, 21, which are controlled by a control board 22. The polymer tube that has been discontinuously flattened and sealed by the protrusions 17a, 18a is cooled in a cooling bath 23 such as a water bath. (see paragraph [0049])
	As to claim 10, Saguchi et al. (US ‘998) disclose a method for fabricating a segmented hollow fiber, the method comprising: acquiring a hollow fiber (P) made from a material; heating the hollow fiber (P) to a tacking temperature of the material [paragraph [0010]); compressing portions of the hollow fiber (P) at lengthwise intervals, causing walls of the hollow fiber (P) to tack together and form airtight chambers (L), thereby forming a segmented hollow fiber (L); and cooling the segmented hollow fiber below the tacking temperature.
	As to claim 11, Saguchi et al. (US ‘998) disclose the lengthwise intervals are predetermined lengthwise intervals.
	As to claim 12, Saguchi et al. (US ‘998) teach feeding the hollow fiber (P) between pinch rollers (17, 18) that draw the hollow fiber (P) in a process direction.
	As to claim 13, Saguchi et al. (US ‘998) disclose compressing portions of the hollow fiber (P) comprises compressing portions of the hollow fiber (P) by projections (17a, 18a) of a rotary element (17, 18).
Saguchi et al. (US ‘998) disclose a polymer tube containing a liquid therein and being sealed at constant intervals is produced by extrusion of a polymer material into a tube, feeding of the liquid into the tube and sealing, while maintaining a speed of taking up the extruded tube. (see paragraph [0008]) 
	Therefore, as to claim 14, Saguchi et al. (US ‘998) teach a rate of travel of an outer radius of the rotary element is equal to a rate of travel of the hollow fiber.
	Saguchi et al. (US ‘998) disclose FIG. 9 and FIG. 10 show an embodiment in which one of a pair of rotary horns has a blade which protrudes radially higher than the protrusion on the circumference. The pair of rotary horns 77, 78 discontinuously pressure-bond the taken-up polymer tubes between protrusions 77a, 78a for seal before the polymer tubes solidify. (see paragraph [0059])
	As to claim 15, Saguchi et al. (US ‘998) further disclose the method is performed on a plurality of hollow fibers at once.
	As to claim 17, Saguchi et al. (US ‘998) disclose the material comprises a polymer.
	As to claim 18, Saguchi et al. (US ‘998) disclose a segmented hollow fiber is fabricated by the disclosed method for fabricating a segmented hollow fiber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fairbanks (US ‘031)
	Fairbanks (US ‘031) discloses iteratively injecting a gas into the molten material (13) at the orifices (19) via the injection needles (25) and pausing injecting the gas comprises applying the gas at a predefined pressure for a first duration, followed by pausing injecting the gas for a second duration. Even though Fairbanks (US ‘031) is silent on disclosing that the second duration is shorter than the first duration, as claimed in claim 3,  it would have been obvious for one of ordinary skill in the art before the time of Applicant’s invention to adjust the duration of pausing the injecting gas, as a second duration, to be shorter than the duration of injecting the gas, as a first duration, in order to be capable of appropriately forming longer segmented hollow chambers with shorter sealed intervals.
Fairbanks (US ‘031) discloses the foamable compositions may include, for example, a thermoplastic polymeric material, such as polypropylene, and a chemical blowing agent, as for example azodicarbonamide, which decomposes as the thermoplastic material is rendered molten and provides a saturated solution of gases within the melt at the particular extrusion temperature and pressure conditions which are to be employed. Various additives, such as blowing agent activators, nucleating agents, pigments, etc. may also be incorporated into the foamable composition. (see column 5, lines 6-18)
Even though Fairbanks (US ‘031) is silent on explicitly disclose loading the die with a pool of molten glass, as claimed in claim 6, it would have been obvious for one of ordinary skill in the art before the time of Applicant’s invention to select molten glass since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use, one would have been motivated to replace molten polymeric material with molten glass for the purpose of obtaining a segmented hollow fiber glass.
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
	Even though Fairbanks (US ‘031) is silent on disclosing driving the molten material through the orifices (19) comprises driving a manifold (27) coupled with the injection needles (25) into the pool (13), as claimed in claim 7, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to drive the manifold (27) coupled with the injection needles (25) in order to adjust a position of the injection needles (25) within the orifices (19) which results in improving a flow of molten resin through the orifices (19).

Claims 5 and 27-28 is rejected under 35 U.S.C. 103 as being unpatentable over Fairbanks (US ‘031) in view of Yamada (US 2008/0283183)
The prior art of Fairbanks (US ‘031) disclose all the process steps of a method for fabricating a segmented hollow fiber, as discussed above in rejections of claims 1-2 and 6-8, however, fail to disclose the step of weaving the segmented hollow fiber with other segmented hollow fibers to form a carpet, as claimed in claim 27, and integrating the segmented hollow fiber into an insulation blanket of an aircraft, as claimed in claims 5 and 28.
In the analogous art, Yamada (US ‘183) discloses a method and a device for manufacturing sound absorbing carpets applied to carpets and mats laid down on the floor surfaces of vehicles such as cars, trains, and aircraft and the carpets and mats laid down indoors and on the floor surfaces of the corridors of buildings. (see the abstract)
The produced carpets function also as an insulation blanket for installing the insulation blanket into an interior of an aircraft.
Therefore, as to claim 5, Yamada (US ‘183) discloses aggregating the segmented hollow fiber with other segmented hollow fibers to form an insulation blanket; and installing the insulation blanket into an interior of an aircraft.
As to claim 27, Yamada (US ‘183) discloses the step of weaving the segmented hollow fiber with other segmented hollow fibers to form a carpet. As to claim 28, Yamada (US ‘183) teaches integrating the segmented hollow fiber into an insulation blanket of an aircraft.
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to improve the method of fabricating a segmented hollow fiber, as taught by Fairbanks (US ‘031), through providing the step of weaving the segmented hollow fiber with other segmented hollow fibers to form a carpet or integrating the segmented hollow fiber into an insulation blanket of an aircraft in order to enhance the fabricating process to be capable of forming a carpet or a blanket with perforation spikes of sufficient rigidity and having effective noise dampening characteristics, as suggested by Yamada (US ‘183).

Claims 16 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saguchi et al. (US ‘998) in view of Yamada (US 2008/0283183)
The prior art of Saguchi et al. (US ‘998) disclose all the process steps of a method for fabricating a segmented hollow fiber, as discussed above in rejections of claims 10-15 and 17, however, fail to disclose weaving the segmented hollow fiber into a carpet of aircraft, as claimed in claims 16, 29, and 30.
In the analogous art, Yamada (US ‘183) discloses a method and a device for manufacturing sound absorbing carpets applied to carpets and mats laid down on the floor surfaces of vehicles such as cars, trains, and aircraft and the carpets and mats laid down indoors and on the floor surfaces of the corridors of buildings. (see the abstract)
The produced carpets function also as an insulation blanket for installing the insulation blanket into an interior of an aircraft.
Therefore, as to claim 16, Yamada (US ‘183) discloses weaving the segmented hollow fiber into a carpet of an aircraft.
	As to claim 29, Yamada (US ‘183) discloses weaving the segmented hollow fiber with segmented hollow fibers to form a carpet.
	As to claim 30, Yamada (US ‘183) teaches integrating the segmented hollow fiber into an insulation blanket of an air craft.
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to improve the method of fabricating a segmented hollow fiber, as taught by Fairbanks (US ‘031), through providing the step of weaving the segmented hollow fiber with other segmented hollow fibers to form a carpet or integrating the segmented hollow fiber into an insulation blanket of an aircraft in order to enhance the fabricating process to be capable of forming a carpet or a blanket with perforation spikes of sufficient rigidity and having effective noise dampening characteristics, as suggested by Yamada (US ‘183).
Relevant References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Torobin (US 4,548,196), (US 4,303,736), (US 4,303,729), and (US 4,303,603) discloses a method for making hollow microspheres from an organic film forming material which comprises forming a liquid film of said material across an orifice, applying a blowing gas at a positive pressure on the inner surface of the liquid film to blow the film and form the microsphere, subjecting the microsphere during its formation to an external pulsating or fluctuating pressure field having periodic oscillations, said pulsating or fluctuating pressure field acting on said microsphere to assist in its formation. (see column 31, lines 17-27 and FIG. 3)
	Hughes et al. (US 3,303,243) disclose a process for producing heat-shrinkable end caps, the steps of forming a tube of a thermoplastic polymeric material, heat-sealing spaced wall portions of the tube to form a plurality of isolated tubular portions having an initial diameter, crosslinking the polymeric material of said tubular portions, heating the tubular portions to a temperature above the crystalline melting point, expanding by the creation of a differential pressure between the inside and outside of the tubing, and cooling said tubular portions while holding them in the expanded condition to produce heat-shrinkable tubular portions having a final diameter greater than said initial diameter.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        04/16/2022